Supreme Court of Kentucky
                              2018-SC-000290-DG


SEAN M. MAGUIRE                                                        APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
V.                    CASE NO. 2015-CA-000379-MR
                 HOPKINS CIRCUIT COURT NO. 05-CI-00835




JAMES WILLIAM CROOK                                                    APPELLEE


                              ORDER AFFIRMING

      The vote of the six members of this Court participating in the

determination of this appeal being equally divided, pursuant to SCR 1.020, the

opinion of the Court of Appeals hereby stands affirmed.

      Keller, Lambert, and Wright, JJ., would affirm the opinion of the Court of

Appeals. Minton, C.J., Hughes, and VanMeter, JJ., would reverse the opinion

of the Court of Appeals on other grounds. Nickell, J., not sitting.

      ENTERED: August 20, 2020.




                                            _______________________________
                                            CHIEF JUSTICE MINTON